 

Exhibit 10.9

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), is hereby made this 3rd
day of January, 2019, between UroGen Pharma, Inc., a wholly owned subsidiary
(the “Subsidiary”) of UroGen Pharma, Ltd. (the “Parent”, and the Subsidiary and
the Parent together, the “Company”), and Elizabeth Barrett (the “Executive”)
(collectively, the “Parties”).

Whereas, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Chief Executive Officer.
Executive’s employment with the Company shall commence on January 3, 2019 (the
“Start Date”).  During Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for (i) Outside
activities set forth in Section 12.1 below, and (ii) approved vacation periods,
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies, and as otherwise permitted by this Agreement.  

1.2Duties and Location.  Executive shall perform such duties as are typically
required by the Chief Executive Officer, including, in coordination with
department heads, alignment and execution oversight of the Company’s key efforts
in order to help meet its short and long-term business goals and objectives and
measuring and reporting on the Company’s operational performance.  Executive
will report to the Company’s Chairman of its Board of Directors. Executive’s
primary work location will be the Company’s New York City facility subject to
Section 11 below.

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from, or are in
conflict with, the Company’s general employment policies or practices, this
Agreement shall control.

 

191820722 v1

--------------------------------------------------------------------------------

 

 

2.Compensation.

2.1Salary.  For services to be rendered hereunder, Executive shall receive a
base salary at the rate of $700,000 per year (the “Base Salary”), subject to
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.  

2.2Signing. The Company will pay the Executive a one-time signing bonus of
$300,000 within 60 days of the Executive’s Start Date. (the “signing bonus”),
less payroll deductions and all required withholdings. If the Executive resigns
from employment with the company without Good Reason or the Company terminates
the Executive’s employment for Cause, in each case prior to the first
anniversary of the Start Date, the Executive must repay the Signing Bonus in
full to the Company. If any repayment is due to the Company pursuant to this
Section, the Executive agrees that the amount of the repayment due is payable in
full immediately via personal check or payroll deduction and the Executive
agrees to permit the Company to deduct this amount from any monies or benefits
due to the Executive including wages, bonuses, reimbursements and/or expenses
and any remaining amounts are the Executive’s responsibility payable via
personal check.

2.3Annual Bonus.  Executive will be eligible for an annual discretionary bonus,
with an annual target of 50% guaranteed with the total bonus for year one at
100% of Executive’s Base Salary (the “Annual Bonus”), pro-rated in the case of a
partial calendar year.  Whether Executive receives an Annual Bonus for any given
year, and the amount of any such Annual Bonus, will be determined by the
Company, with input from the Company’s Board of Directors, in its sole
discretion based upon the Company’s and Executive’s achievement of goals and
objectives to be determined on an annual basis by the Company in a manner
consistent with other senior management.  Except as outlined in Section 5.2,
Executive must remain an active employee through the end of any given calendar
year in order to earn an Annual Bonus for that year and any such bonus will be
paid prior to March 15 of the following year.  

3.Standard Company Benefits. Executive shall be eligible to participate in all
employee benefit programs which are made available generally to the Company’s
U.S.-based senior executive group, on a basis comparable to such group. Employee
shall be eligible to receive one hundred sixty hours (160) paid time off (PTO)
hours annually, in accordance with the Company’s paid time off policy. The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time, provided that such cancellation or change
is generally applicable to the Company’s U.S.-based senior executive group
participating in such plan or program.  The Company will reimburse Executive for
costs of interim health insurance coverage actually incurred by Executive, and
not otherwise reimbursed, in the period (if any) between 30 days after
termination of Executive’s current health insurance plan and being covered by
the Company’s plan.

 

--------------------------------------------------------------------------------

 

 

4.Equity.  

4.1Subject to approval by the Board of Directors of the Parent, Executive shall
be granted 2.00% (or 317,065 shares) restricted stock units of the Parent (the
“RSU”) and an option to purchase 1.75% (or 277,432 shares) of the Company’s
ordinary shares, par value NIS 0.01 (the “Ordinary Shares”) in the Parent at the
fair market value on the date of grant (the “Option”).  The RSU and Option shall
be governed in all respects by the terms of the governing plan documents and
option and restricted stock agreements between Executive and the Parent, as well
as the Company’s 2017 Equity Incentive Plan.  The RSU and Option will vest over
3 years - 33% will vest on the first anniversary of the Start Date of this
agreement, and 1/36 of the RSU and Option will vest monthly thereafter for the
remaining 24 months. Executive will be eligible for consideration for annual
grants of additional equity awards pursuant to the process applicable to other
members of the executive leadership team, with the terms of any such grants to
be determined in the sole discretion of the Board.

5.Termination of Employment; Severance.

5.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

5.2Termination By Company Without Cause; Termination by Executive With Good
Reason; Death or Disability

(i)The Company may terminate Executive’s employment with the Company at any time
without Cause (as defined below).  Executive may terminate his employment at any
time for Good Reason, as defined below.  Executive’s employment with the Company
may also be terminated due to Executive’s death or Disability.  For this
purpose, “Disability” shall mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months and shall be determined
in the good faith and reasonable discretion of the Board.

(ii)In the event Executive’s employment with the Company is terminated by the
Company without Cause, by the Executive for Good Reason, or by reason of
Executive’s death or Disability, then provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and provided that Executive remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following Severance Benefits:

(a)The Company shall pay Executive, as severance, the equivalent of twelve (12)
months of Executive’s base salary in effect as of the date of Executive’s
employment termination (without taking into account any reduction in salary
constituting Good Reason), subject to standard payroll deductions and
withholdings (the “Severance”).  

 

--------------------------------------------------------------------------------

 

 

The Severance will be paid as a continuation on the Company’s regular payroll,
beginning on the sixtieth (60th) day following Executive’s Separation from
Service, provided the Separation Agreement (as discussed in Paragraph 6) has
become effective.

(b)The Company shall pay Executive the equivalent of  50% of base salary pro
rata portion of the annual bonus for the year of termination, which bonus shall
be paid only to the extent earned based on actual Company performance (with any
individual performance component deemed achieved), on the date in the year
following termination on which bonuses are paid to other senior executives of
the Company (but in any event prior to March 15 of such year), provided the
Separation Agreement (as discussed in Paragraph 6) has become effective.

(c)The Company shall pay Executive any annual bonus earned with respect to the
year preceding the year of termination, if not already paid by the date of
termination, which amount shall be paid on the sixtieth (60th) day following
Executive’s Separation from Service, provided the Separation Agreement (as
discussed in Paragraph 6) has become effective.

(d)All unvested restricted shares and options scheduled to vest within the
12-month period following Executive’s last day of employment shall be
accelerated and shall be deemed immediately vested and exercisable as of
Executive’s last day of employment.

(e)The Company shall reimburse Executive the amount of any COBRA continuation
premium payments made by Executive during the 12-month period following the date
of termination, or the period ending when Executive becomes eligible for
comparable group medical benefits coverage from another source (whichever comes
first).

5.3Resignation by the Executive Without Good Reason; Termination by the Company
for Cause

(i)The Company may terminate Executive’s employment with the Company at any time
for Cause and Executive may resign at any time.  

(ii)If Executive resigns or the Company terminates Executive’s employment for
Cause, then (i) Executive will no longer vest in additional unvested portions in
the Option and the RSU, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (c) Executive will not be entitled to any Severance Benefits.  In
addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

6.Conditions to Receipt of Severance Benefits.  Except in the event of
Executive’s death, the receipt of the Severance Benefits will be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the “Separation
Agreement”).  No Severance Benefits will be paid or provided until the
Separation Agreement becomes effective.  Executive shall also resign from all
positions and terminate any relationships as an employee, advisor, officer or
director with the Company and any of its affiliates, each effective on the date
of termination.

 

--------------------------------------------------------------------------------

 

 

7.Benefits in Connection with a Change of Control.

7.1Termination of Employment in Connection with a Change of Control. If there is
a Change of Control (as defined below) and (i) Executive’s employment is
terminated Without Cause (as defined below), or (ii) Executive terminates his
employment with Good Reason (as defined below), in either case within three
months prior to, or 24 months following the effective date of the Change of
Control, and provided a Separation Agreement (as discussed in Section 6) has
become effective, then, in substitution for any benefits provided in Section
5.2, Executive shall be entitled to the following benefits: (A) a lump sum
payment equal to the sum of (y) 18 months of Executive’s then-current annual
Base Salary and (z) 100% of the current target bonus percentage of Executive’s
current annual Base Salary, to be made not later than 60 days following
Executive’s date of termination; and (B) the amount of any COBRA continuation
premium payments made by Executive during the 18 month period following the date
of termination, or the period ending when Executive becomes eligible for
comparable group medical benefits from another source (whichever comes first).
For avoidance of doubt, under no circumstances shall Executive receive benefits
under both this Section 7.1 and Section 5.2.

7.2Acceleration of Options; Change of Control.  In the event of a Change of
Control (as defined below) that occurs prior to Executive’s termination of
employment, 100% of the Options and the RSU that have not yet become exercisable
or vested shall become exercisable and vested immediately prior to the closing
of the Change of Control.

8.Section 409A.   It is intended that all of the Severance Benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the

 

--------------------------------------------------------------------------------

 

 

imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Paragraph shall be paid in a lump sum to Executive,
and any remaining payments due shall be paid as otherwise provided herein or in
the applicable agreement. No interest shall be due on any amounts so deferred.

9.Definitions.  

9.1Change of Control.  For purposes of this Agreement, “Change of Control” shall
mean: the acquisition of the Company or the Parent by another entity by means of
any transaction or series of related transactions approved by the Board of
Directors of the Parent to which the Parent is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Parent outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of Ordinary Shares in the Company held by such holders
prior to such transaction, at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such transaction or series of transactions.

9.2Cause.  For purposes of this Agreement, “Cause” for termination will mean:
(a) commission of any felony, or other crime involving dishonesty; (b)
participation in any fraud against the Company; (c) material breach of
Executive’s duties to the Company; (d) intentional and material damage to any
property of the Company; (e) misconduct or other violation of Company policy
that causes material harm to the Company; (f) material breach of any material
written agreement with the Company or any material written Company policy; and
(g) conduct by Executive which in the good faith and reasonable determination by
the Board of Directors demonstrates gross unfitness to serve. An event described
in (c), (d), (f) and (g) shall not be treated as “Cause” until after Executive
has been given written notice of such event, failure, conduct or breach and
Executive fails to cure such event, failure, conduct or breach within 30 days
from such written notice; provided, however, that such 30-day cure period shall
not be required if the event, failure, conduct or breach is incapable of being
cured.

9.3Good Reason.  For purposes of this Agreement, “Good Reason” for resignation
will mean: (a) a material reduction in Executive’s responsibilities,
authorities, title or reporting relationship; (b) the requirement that Executive
relocate to a location outside of the New York-Newark-Jersey City, NY-NJ-PA
Metropolitan Statistical Area, as defined by the U.S. Office of Management and
Budget; or (c) material breach by the Company of any material agreement between
Executive and the Company, including this Agreement.  In order for Executive to
resign for Good Reason, Executive must provide written notice to the Company’s
Board within 90 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for Executive’s resignation. Executive must then
allow the Company at least 45 days from receipt of such written notice to cure
such event, and if such event is not reasonably cured by the Company within such
45 day period (the “Cure Period”), the Executive must then resign from all
positions Executive then holds with the Company not later than 90 days after the
expiration of the Cure Period.

 

--------------------------------------------------------------------------------

 

 

10.Proprietary Information Obligations.  As a condition of employment, Executive
shall execute and abide by the Company’s standard form of Employee Proprietary
Information, Inventions, Non-Solicitation and Non-Competition Agreement (the
“Confidentiality Agreement”).

11.Travel and Business Expenses. The Parties agree that Executive is expected to
work in the New York City office on a full-time basis. The Company recognizes
that at times Company may cover the costs for Executive to stay in a hotel in
New York City, provided such costs are incurred in furtherance of, or in
connection with, Executive’s duties hereunder and are in line with the Company’s
travel and expense policy. The Parties agree that Executive may occasionally
telecommute or perform day-to-day work activities outside of the New York City
office. The Company will also reimburse Executive for reasonable travel and
other business expenses incurred by Executive in furtherance of, or in
connection with, the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

12.Outside Activities During Employment

12.1Non-Company Business.  Except for pre-existing corporate affiliations
(including Sage Therapeutics Board of Director and one additional board seat),
or with the prior written consent of the Company, which will not unreasonably be
withheld, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Executive
may engage in civic and not-for-profit activities, so long as such activities do
not materially interfere with the performance of Executive’s duties
hereunder.  Executive agrees that Executive’s activities with all non-company
business, including activities with pre-existing corporate affiliations, shall
not interfere with the performance of Executive’s duties and responsibilities as
an employee of the Company, conflict in any material way with the business of
the Company or violate any of the covenants contained in this Agreement.

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Confidential Information Agreement, or Executive’s employment, or the
termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/); provided, however, this
arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by applicable law. A hard copy of the rules will be provided to
Executive upon request. A hard copy of the rules will be provided to Executive
upon request.  By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  In addition, all claims,

 

--------------------------------------------------------------------------------

 

 

disputes, or causes of action under this section, whether by Executive or the
Company, must be brought in an individual capacity, and shall not be brought as
a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity.  The Arbitrator may not consolidate the claims of more
than one person or entity and may not preside over any form of representative or
class proceeding.  To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  Questions of whether a claim is subject to arbitration
under this Agreement) shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall:  (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award; and (c) be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  Executive
and the Company shall equally share all JAMS’ arbitration fees.  Except as
modified in the Confidential Information Agreement, each party is responsible
for its own attorneys’ fees.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.  Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction. To the extent
applicable law prohibits mandatory arbitration of sexual harassment claims, in
the event Executive intends to bring multiple claims, including a sexual
harassment claim, the sexual harassment may be publicly filed with a court,
while any other claims will remain subject to mandatory arbitration.

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

--------------------------------------------------------------------------------

 

 

14.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

14.8Tax Withholding and Indemnification.  All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

14.9Insurance and Indemnification. The Company agrees to indemnify Executive in
accordance with Company policy and applicable laws with respect to any acts or
omissions Executive may have committed in his capacity as an office holder of
the Company, and to include his in the Company’s existing D&O insurance policy
in accordance with Company policy and applicable laws.  

14.10 Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New York.  

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

UroGen Pharma, Ltd.

 

 

By

/s/Arie Belldegrun

 

Dr. Arie Belldegrun

 

 

 

Chairman

 

 

Executive

 

/s/Elizabeth Barrett

 

Elizabeth Barrett

 

 